EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert O. Blinn on August 27, 2021.
The application has been amended as follows: 
Amended claim 3 as follows:
3. (Currently Amended) A transportable corral, comprising: 
a plurality of fence panels that are hinged to each other in an end to end manner thereby defining a fence panel set that extends between a first fence panel and a last fence panel, 
the fence panels [[presenting]] comprising wheel assemblies that are able to be moved between a retracted position the fence panel for facilitating movement and positioning of the fence panel, 
the fence panels each include first and second upright end members and at least top and bottom cross members, and each wheel assembly of each fence panel including a yoke that is rotatably mounted to the bottom cross member of each fence panel, the yoke being arranged for rotatably supporting the wheel of the wheel assembly, and wherein a latch mechanism is arranged between the fence panel and the yoke for securing the yoke for placing the wheel assembly in the extended operating 
the fence panels further including fence panel latches for latching together adjacent fence panels so that the fence panels of a set of fence panels may be folded together and secured to complete a folded secured fence panel set suitable for transport.  
Amended claim 4 as follows:
4. (Currently Amended) A transportable corral, comprising: 
a plurality of fence panels that are hinged to each other in an end to end manner thereby defining a fence panel set that extends between a first fence panel and a last fence panel, 
the fence panels [[presenting]] comprising wheel assemblies that are able to be moved between a retracted position the fence panel for facilitating movement and positioning of the fence panel, 
the fence panels [[further]] each including opposing upright end members with cross members extending therebetween and fence panel latches, 
the fence panel latches each including a latch member that is rotatably mounted on a cross member of a first fence panel and biased in a first position such that the latch member comprises a sloped surface that is arranged to contact a corresponding cross member of a second adjacent fence panel that is hinged to the first fence panel thereby causing rotation of the latch member from the first position to a second raised position so that the fence panels may be folded together and secured for transport, the latch member being releasable from the cross member of the second adjacent fence panel by manual rotation of the latch member to the second raised position.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

08/27/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619